Citation Nr: 1538730	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for a ganglion cyst of the right foot.

4.  Entitlement to service connection for degenerative joint disease of the upper extremities.  

5.  Entitlement to service connection for degenerative joint disease of the lower extremities.  

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to October 1966.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2007 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2012, the Board, in part, granted service connection for tinnitus and remanded the issues listed on the title page, along with the claim for service connection for a ganglion cyst of the left wrist, for additional development. 

In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's grant of service connection for tinnitus, and in a July 2013 rating decision, the AOJ granted service connection for a ganglion cyst of the left wrist.  Since those grants constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The remainder of the claims now return for further appellate review.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of a July 2015 Appellant's Post-Remand Brief submitted by the Veteran's representative and VA treatment records dated from October 2009 to October 2011, which were considered in the June 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board also observes that, after the issuance of the July 2013 supplemental statement of the case, the Veteran submitted additional evidence relevant to his sleep apnea.  However, in a July 2013 statement, the Veteran indicated that he waived AOJ consideration of any additional evidence submitted subsequent to the issuance of the supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In the Board's December 2012 remand, the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities was referred to the AOJ.  Such issue has still not been adjudicated by the AOJ, therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that, as relevant to all issues on appeal, a remand is necessary in order to obtain outstanding records.  In this regard, at a May 2013 VA examination, the Veteran reported that he has been in receipt of disability benefits from the Social Security Administration (SSA) since 1999.  In this regard, while he reported such benefits in connection with his VA examination for his back disorder, he did not specify the disability or disabilities for which SSA awarded disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, during a May 2013 VA examination, the Veteran noted ongoing treatment from Dr. Talley at King's Daughter Clinic in Belton, Texas.  The Board notes that records from this facility, previously of record, are dated through October 2008.  Thus, subsequent records should be obtained prior to adjudication of the issues.  Additionally, the Veteran also stated he had previously sought out treatment from a private podiatrist, and had received chiropractic treatment and pain management from a Dr. Popum in Liberty Hill, Texas, and Dr. Irvine in Killeen, Texas.  Accordingly, such records should also be requested.  

Furthermore, the Board finds that some of the previous VA examinations/opinions are insufficient to adjudicate the Veteran's claims.  In this regard, the March 2013 VA examiner who opined regarding the Veteran's hearing loss did not discuss why his in-service noise exposure, which has been acknowledged due to his military occupational specialty as a heavy equipment operator, was not the cause of his hearing loss or address his reports of continuity of symptomatology.  Furthermore, he seemed to mostly base his negative opinion on the fact that there was no hearing loss noted at service separation.  Such findings in and of themselves cannot serve as the only basis to preclude service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to the VA examination for the Veteran's claimed bilateral lower peripheral neuropathy, the May 2013 VA examiner did not opine as to whether the Veteran's herbicide exposure caused his bilateral lower peripheral neuropathy, as directed in the Board's December 2012 remand.  Accordingly, an addendum opinion is required.

Furthermore, the Board finds that a new examination is warranted regarding the Veteran's claims for service connection for degenerative joint disease of the upper and lower extremities.  In this regard, the May 2013 examiner stated that there was no X-ray evidence of degenerative changes in the upper and lower extremities; however, X-rays were not performed during the examination.  Rather, the examiner cited a shoulder X-ray from 2001 which was negative for degenerative joint disease, and a 1996 X-ray of the femur, which was also negative for degenerative joint disease.  However, the Board notes that the Veteran was diagnosed with degenerative joint disease of the left wrist in May 2001.  The Board is mindful that, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new examination, which includes X-rays of the Veteran's bilateral upper and lower extremities, is warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran provide an authorization form to release any additional evidence pertinent to the claims that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those from Dr. Talley at King's Daughter Clinic in Belton, Texas, dated after October 2008; Dr. Popum in Liberty Hill, Texas; Dr. Irvine in Killeen, Texas; and private podiatry records.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After any outstanding records are obtained, return the claims file to the March 2013 VA examiner who provided an opinion regarding the Veteran's bilateral hearing loss.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.

The examiner is asked to provide an addendum opinion as to whether the Veteran's bilateral hearing loss is at least likely as not (probability of 50 percent or greater) related to his military service, to include his acknowledged in-service noise exposure, as opposed to post-service noise exposure?  

The VA examiner must discuss the Veteran's in-service noise exposure, as well as the opinions of record, including the September 2003 VA opinion and the October 2008 private opinion. 

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.   

4.  Return the claims file to the May 2013 VA examiner who provided an opinion regarding the Veteran's peripheral neuropathy of the bilateral lower extremities.  If he is unavailable, the claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.

The examiner is asked to provide an addendum opinion as to whether the Veteran's peripheral neuropathy of the bilateral lower extremities is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service, including herbicide exposure?  

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology. Any opinions expressed must be accompanied by a complete rationale.   

5.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his degenerative joint disease of the bilateral upper extremities and lower extremities.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, to include X-rays, and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

 A)  Does the Veteran have current diagnoses of degenerative joint disease of the upper extremities and/or lower extremities, other than his right ankle?
 
B)	If so, discuss the nature and extent of all diagnoses of degenerative joint disease. 
 
C)	For each diagnosis of degenerative joint disease, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.   

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






